Title: John Quincy Adams, Memorandum of Deeds of John Adams’s Estate, September 1826
From: Adams, John Quincy
To: 


				
					
					September 1826
				
				Deeds.Dates1/3 1Cotton Tufts—to John Adams1802February 18th. Book 17 page 42 April 1st. 18031/9Richard Cranch & wifedo.1802Book 18. p—14 March 29th 18021/9Stephen Peabody & wifedo.do.Book 18 page 100—August 7th 1802.1/18Quincy Thaxterdo.1802 Ditto—page 42 March 29th 1802.1/18T. Thaxter junr. and wifedodoAll the Thaxters are in one1/18T. Loring and wifedodo.deed conveying the whole third and T LoringHannahOther Thaxter’s1/18Elizabethdodo1/18.Celia—do.1/18.Of the farm on Mount Wollaston, which had been the Estate of Norton Quincy.To ask, if these deeds or any of them are at the Office—and if not, to obtain a copy of the Deed from Cotton Tufts,—and a correct list of all the others, with their precise dates.—If a Copy cannot be immediately given, to take the description of the boundaries—and to compare the description of the boundaries in the several deeds to see if they agree—If the deeds are there, to bring them home—
				
					
				
				
					The Thaxters’ deed is expressed instead of stating boundaries “one undivided third part of or share of in the whole of the real estate whereof the said Norton Quincy deed seized and possessed lying and being in the said town of Quincy and the towns of Braintree and Randolph in the County of Norfolk” The same is said in Mr Cranches deed except that it is expressed “one undivided ninth part” as does Mr Peabody’s
				
			